Citation Nr: 0318287	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to service connection for nerve damage due to 
herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for skeletal pain and 
joint deterioration due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1964 to February 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD, Hepatitis C, nerve damage due to herbicide exposure, 
and determined that new and material evidence had not been 
received to reopen the claim of service connection for 
skeletal pain and joint deterioration due to herbicide 
exposure.  In February 2003, the veteran testified before the 
undersigned at a personal hearing via video conference from 
the RO.  At that time, he withdrew the issues of entitlement 
to service connection for nerve damage due to herbicide 
exposure and whether new and material evidence has been 
received to reopen the claim of service connection for 
skeletal pain and joint deterioration due to herbicide 
exposure, as noted below.  

In a February 2002 rating decision, entitlement to 
nonservice-connected pension was granted.  Service connection 
for diabetes mellitus with neuropathy, glaucoma, protein in 
the urine, and fungal infection of the feet due to herbicide 
exposure as well as lumbar strain and disc disease was 
denied.  The record before the Board does not reflect that 
the veteran has initiated an appeal as to this rating 
decision.  


FINDINGS OF FACT

1.  The veteran experienced non-combat related stressors 
during service which have been corroborated.  

2.  The veteran has been diagnosed as having PTSD which 
developed due to the confirmed inservice stressors.  

3.  The veteran currently has a diagnosis of Hepatitis C 
which is not related to service.

4.  At his February 2002 hearing, the veteran withdrew from 
appellate status the issue of entitlement to service 
connection for nerve damage due to herbicide exposure.

5.  At his February 2002 hearing, the veteran withdrew from 
appellate status the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for skeletal pain and joint deterioration due to 
herbicide exposure.


CONCLUSIONS OF LAW

1.  PTSD is due to disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2002).

2.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

3.  The issue of entitlement to service connection for nerve 
damage due to herbicide exposure is not in appellate status 
and the Board therefore does not have appellate jurisdiction 
over that issue at this time.  38 U.S.C.A. §§ 7105(a), 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.204 (2002).

4.  The issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
skeletal pain and joint deterioration due to herbicide 
exposure is not in appellate status and the Board therefore 
does not have appellate jurisdiction over that issue at this 
time.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

With regard to service connection for PTSD, the veteran was 
notified of VCAA and VCAA was implemented.  Further, the 
benefit sought on appeal is being granted.  

With regard to Hepatitis C, the record shows that the veteran 
was properly notified of the outcome of the November 1999 
decision, which denied his claim of service connection for 
Hepatitis C.  The discussion in the RO's November 1999 
decision, June 2001 letter discussing VCAA in a service-
connection claim, August 2001 statement of the case which 
also discussed VCAA at length and specific to the claim of 
service connection for Hepatitis C, and March 2002 
supplemental statement of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  The 
statement of the case, in particular, informed him of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  At his February 2003 hearing, the 
undersigned also complied with 38 C.F.R. § 3.103.  The 
veteran was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

As noted, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  Notably, his service medical 
records and post-service records were obtained.  VA has 
fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

The Board notes that although the veteran submitted medical 
documents subsequent to his hearing, those records are 
pertinent to his claim of service connection for PTSD, which 
is being granted.  The notations in the psychiatric inpatient 
records that the veteran carries a diagnosis of hepatitis C 
are cumulative of evidence already in the record and do not 
furnish any additional pertinent information with regard to 
that claim.  Since these records are cumulative with regard 
to the claim of service connection for Hepatitis C, a 
referral to the RO for issuance of a supplemental statement 
of the case would not be of benefit to the veteran and would 
only serve to delay the resolution of his claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


PTSD

A review of his DD Form 214 shows that the veteran had active 
service from April 1964 to February 1968.  The service 
records establish that the veteran served aboard the USS 
Kitty Hawk in the waters of Vietnam from August 1965 to 
November 1967.  In addition, records of the Department of the 
Army show that the USS Kitty Hawk was engaged in combat 
operations during various periods while the veteran was 
serving aboard that vessel and he did receive hostile fire 
pay.  Aircraft departing from the USS Kitty Hawk flew combat 
missions.  However, the record does not establish that the 
veteran personally was engaged in any of the combat 
activities.  He was not aboard any combat aircraft.  

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
United States Court of Appeals for Veterans Claims (the 
Court) issued directives to be followed in cases where the 
issue is service connection for PTSD.  The Board will briefly 
review these directives.  In sum, in the Cohen case, the 
Court confirmed that the evidence must show that the veteran 
has a diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence. 

As noted, the USS Kitty Hawk engaged in combat operations.  
However, the record does not establish that the veteran 
himself was personally engaged in any of the combat 
activities.  His DD Form 214 does not reflect any combat 
citations or awards.  Therefore, the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  As such, the Board must make an initial 
determination as to whether any of the veteran's alleged 
stressors factually occurred.  

The veteran alleges that while he served aboard the USS Kitty 
Hawk, he experienced several stressors.  In particular, the 
veteran maintains that he was locked in an isolated 
compartment when a fire broke out on the USS Kitty Hawk.  
These quarters became very hot and he was aware of the fire.  
This caused him great distress and he asserts that he 
developed claustrophobia, among other psychiatric 
symptomatology, due to that incident.  In addition, the 
veteran maintains that he was on the flight deck when a 
helicopter crashed, the rotor blades struck the deck, and 
several servicemembers were killed from debris.  To a VA 
examiner, the veteran expanded somewhat on his account of the 
helicopter crash.  He indicated that body parts were flying 
and that the sharks were eating them.  

In order to corroborate his assertions, the Department of the 
Army was contacted.  In January 2001, information was 
received from the Department of the Army which shows that in 
April 1966, a helicopter crashed after lift-off from the USS 
Kitty Hawk.  Two deck personnel were killed and four were 
injured by flying shrapnel from the helicopter rotor blades.  
In December 1967, a serious fire broke out aboard the USS 
Kitty Hawk which resulted in 125 persons being treated for 
problems related to that fire.  There were no casualties in 
that incident.  The veteran also alleges that a friend, whom 
he named, committed suicide.  He also asserts that he was 
sexually assaulted.  Those incidents have not been verified; 
however, as set forth below, the veteran's claim is being 
granted so further verification/corroboration of those events 
is unnecessary.  

The Board has reviewed the evidence of record and finds that 
there is supporting evidence with regard to the veteran's 
alleged stressors regarding his experiences while serving 
aboard the USS Kitty Hawk.  The RO indicated that the 
veteran's account of his experiences was not corroborated and 
that his recollection of the helicopter incident was somewhat 
inconsistent with the report of the Department of the Army.  
However, the Board believes that the information from the 
Department of the Army does in fact tend to corroborate the 
veteran's general account of his experiences.  The veteran's 
descriptions of his duties while aboard the USS Kitty Hawk 
are consistent with the ship's history reports.  His 
recollection of two traumatic incidents have been generally 
verified.  The Board does not find the veteran's account of 
the helicopter crash to be entirely inconsistent with the 
official report.  Although the veteran thought several people 
were killed and only two were actually killed while several 
were injured, this fact does not disprove that the incident 
was traumatic to him or that he did not witness the incident.  
It would appear that the veteran may have embellished his 
account to a VA examiner, but the basic facts were accurate.  
As noted, he was on board the USS Kitty Hawk when the crash 
occurred.  The debris from the rotor blades killed personnel 
and injured personnel.  Therefore, the Board finds that the 
evidence provided by the veteran from the Department of the 
Army is sufficient to provide supporting evidence of the 
actual occurrence of the veteran's alleged stressors.  

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether or not the veteran has a 
diagnosis of PTSD and whether there is a link, established by 
medical evidence between current symptomatology and the 
inservice stressor.  That is, if a medical examiner diagnoses 
PTSD, that diagnosis must be based on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM-IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  Thus, the 
pertinent criteria changed from an objective ("would evoke 
... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.   

Thus, the Board must determine if the veteran currently has 
PTSD due to the confirmed stressor.  A review of the medical 
evidence shows that the veteran has been diagnosed as having 
PTSD by VA examiners.  The veteran described to the examiners 
that during his service, as set forth above, he experienced 
the stressor involving the helicopter crash and the stressor 
involving the fire.  In January 2000 and December 2001 
reports, he was diagnosed by examiners as having PTSD.  One 
diagnosis was based in part on one stressor and the other was 
based in part on the other stressor.  

The Court explained that the current DSM-IV criteria are 
subjective and DSM IV's "stressor sufficiency" requirements 
involve medical questions requiring examination and 
assessment by a mental-health professional.  The mental-
health professionals concluded that the veteran was exposed 
to stressors sufficient to support a diagnosis of PTSD.  The 
veteran witnessed events where there were persons killed and 
injured and when he felt physically threatened himself.  He 
essentially described having intense fear, helplessness, and 
horror.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The medical professionals found that the veteran's 
stressors were sufficient to result in PTSD.  

In sum, the VA competent evidence attributed the development 
of PTSD to the confirmed stressors.  The Board finds that 
this competent evidence provides a diagnosis of PTSD as well 
as a link, established by competent evidence between current 
symptomatology and the inservice stressors.  

Therefore, the competent evidence shows that the veteran has 
a diagnosis of PTSD, that the veteran was exposed to 
stressors during service, and that the competent evidence 
shows that the veteran's PTSD was due to his exposure to 
those stressors during service.  

Accordingly, entitlement to service connection for PTSD is 
warranted. 


Hepatitis C

The veteran is seeking entitlement to service connection for 
Hepatitis C.  In correspondence of record and at his hearing, 
he essentially contends that he was diagnosed as having 
Hepatitis C in 2000.  He maintains that although he had a 
history of drug use, he did not use needles.  The record 
reflect that he indicated that he had Hepatitis C due to 
mosquitoes or being splashed by blood in Vietnam.  

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not competent in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, while the veteran is a wartime veteran, the record, as 
discussed above, does not show that he served in combat.  
Moreover, he has not alleged that he contracted Hepatitis C 
during combat operations.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records are silent for liver 
disease to include Hepatitis C.  A January 1998 service 
discharge examination report was negative for complaints, 
findings, or diagnosis of a liver disease to include 
Hepatitis C.  

The veteran has been receiving VA treatment for various 
medical problems for years.  In September 1999, an examiner 
noted that the veteran reported donating blood a few weeks 
ago and was informed that he possibly had Hepatitis.  
Therefore, questionable Hepatitis C was noted.  In October 
1999, Hepatitis C was diagnosed.  Thereafter, the veteran has 
continued to carry a diagnosis of Hepatitis C.

The veteran was discharged from the service in February 1968 
and his Hepatitis C was first diagnosed in 1999, more than 30 
years after service.  After reviewing the complete record, 
the Board finds that the veteran's currently diagnosed 
Hepatitis C is not related to service.  Despite the veteran's 
report to an examiner that his Hepatitis C was related to 
service, neither that examiner nor any other medical 
professional has linked it to service.  

In sum, the service medical records are negative for 
complaints, treatment, findings, or diagnosis of Hepatitis C.  
The initial diagnosis was made over 30 years after the 
veteran's separation from service.  At no time during that 
intervening period did the veteran make complaints of 
symptoms which have been associated by a medical professional 
to be manifestations of Hepatitis C.  The complete absence of 
any complaints, treatment, findings, or diagnosis of 
Hepatitis C for over 30 years and the lack of any competent 
evidence establishing any etiological connection whatsoever 
between current diagnosis and service persuasively and 
probatively shows that current diagnosis is unrelated 
thereto.  

In sum, the service records show no evidence of chronic 
disability nor is continuity of symptomatology shown after 
service.  38 C.F.R. § 3.303(b).  The veteran's personal 
opinion, unsupported by competent evidence and/or any other 
evidence in the documentary records, is of no probative 
value.

The Board concludes that the preponderance of the evidence is 
against finding that the veteran's Hepatitis C was incurred 
in or aggravated by service.  The benefit sought on appeal is 
accordingly denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Service Connection for Nerve Damage Due to Herbicide Exposure 
and Whether New and Material Evidence Has Been Received to 
Reopen the Claim of Service Connection for Skeletal Pain and 
Joint Deterioration Due to Herbicide Exposure

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  The veteran perfected his appeal as to the issues of 
entitlement to service connection for nerve damage due to 
herbicide exposure and whether new and material evidence has 
been received to reopen the claim of service connection for 
skeletal pain and joint deterioration due to herbicide 
exposure.

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204.  A review of the record 
shows that the veteran withdrew from appellate status the 
issues of entitlement to service connection for nerve damage 
due to herbicide exposure and whether new and material 
evidence has been received to reopen the claim of service 
connection for skeletal pain and joint deterioration due to 
herbicide exposure during his February 2003 hearing.  The 
hearing transcript is of record.  As such, the veteran 
withdrew his appeal as to those issues.  

Having met the requirements of 38 C.F.R. § 20.204, the 
veteran has effectively withdrawn from appellate status the 
issues of entitlement to service connection for nerve damage 
due to herbicide exposure and whether new and material 
evidence has been received to reopen the claim of service 
connection for skeletal pain and joint deterioration due to 
herbicide exposure.  With these issues not properly before 
the Board for appellate review, they must be dismissed.  38 
U.S.C.A. § 7108.


ORDER

Service connection for PTSD is granted.

Service connection for Hepatitis C is denied.  

The appeal as to the issue of entitlement to service 
connection for nerve damage due to herbicide exposure is 
dismissed.  

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for skeletal pain and joint deterioration due to 
herbicide exposure is dismissed.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

